     Case: 4:19-cv-00171-NBB-DAS Doc #: 16 Filed: 04/21/20 1 of 1 PageID #: 35



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

JEROME PREWITT                                                                        PLAINTIFF

V.                                             CIVIL ACTION NO. 4:19-CV-000171-NBB-DAS

MISSISSIPPI DEPARTMENT OF CORRECTIONS,
SHAWN WORD, SCOTTIE CLARK, DR. WILLIAM
BRAZIER, and PELICIA HALL                                                         DEFENDANTS

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Upon consideration of the file and records in this action, the Court finds that the Report

and Recommendation of the United States Magistrate Judge dated February 13, 2020, was on

that date duly served by mail on the pro se plaintiff at his last known address; that said mail was

returned “not deliverable as addressed, unable to forward” on February 26, 2020; that more than

fourteen days have elapsed since service of the Report and Recommendation; and that no

objection has been filed or served by any party. The Court is of the opinion that the Magistrate

Judge’s Report and Recommendation should be approved and adopted as the opinion of the

Court. It is, therefore, ORDERED:

       1. That the Report and Recommendation of the United States Magistrate Judge dated

           February 13, 2020, is hereby APPROVED AND ADOPTED as the opinion of the

           Court;

       2. That Plaintiff’s complaint is hereby DISMISSED under Fed. R. Civ. P. 41(b) for

           failure to prosecute and failure to obey an order of the Court; and

       3. That this case is CLOSED.

       This, the 20th day of April, 2020.

                                              /s/ Neal Biggers_______________________
                                              NEAL B. BIGGERS, JR.
                                              UNITED STATES DISTRICT JUDGE
